Third District Court of Appeal
                               State of Florida

                         Opinion filed February 13, 2019.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-0453
                         Lower Tribunal No. 14-24299
                             ________________


                                  Alan Feuer,
                                     Appellant,

                                        vs.

                  Krassimir Ivanov and Robert Miller,
                                     Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Abby Cynamon,
Judge.

     Alan Feuer, in proper person.

     Robert Miller, for appellees.


Before FERNANDEZ, SCALES, and LINDSEY, JJ.

     PER CURIAM.
      Alan Feuer appeals the trial court’s order denying his motion to vacate an

order of dismissal entered after Feuer failed to appear for a hearing on the court’s

Notice of Lack of Prosecution and Order to Appear for Hearing (the “Notice”).

Feuer contends the notarized affidavit he submitted attesting to him having not

received the Notice is sufficient grounds to establish that the trial court abused its

discretion in denying his motion to vacate. We disagree. Feuer failed to allege

any of the grounds set forth in Florida Rule of Civil Procedure 1.420(e).

Accordingly, upon consideration of the record on appeal, as well as the initial

brief, we summarily affirm the order on appeal pursuant to Florida Rule of

Appellate Procedure 9.315(a).

      Affirmed.




                                          2